Case: 2:20-cv-00342-SDM-CMV Doc #: 18 Filed: 09/18/20 Page: 1 of 4 PAGEID #: 46




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 NICHOLE SMITH,

                        Plaintiff,

         v.                                                Civil Action 2:20-cv-342
                                                           Judge Sarah D. Morrison
                                                           Magistrate Judge Chelsey M. Vascura
 EQUIFAX INFORMATION SYSTEMS,
 LLC, et al.,

                        Defendants.




                            REPORT AND RECOMMENDATION

       On August 19, 2020, Plaintiff’s counsel appeared for a scheduled damages hearing, but

Plaintiff did not. Plaintiff was ordered to show cause why she failed to appear at the damages

hearing within fourteen days. (ECF No. 15.) Plaintiff was further cautioned that “failure to

respond to this Show Cause Order could result in sanctions, including the sanction of dismissal

of this action without prejudice for failure to prosecute.” (Id.) To date, Plaintiff has failed to

respond in any way to the Show Cause Order.

       Under the circumstances presented in the instant case, the Undersigned recommends

dismissal of Plaintiff’s action without prejudice pursuant to Rule 41(b). The Court’s inherent

authority to dismiss a plaintiff’s action because of her failure to prosecute is expressly

recognized in Rule 41(b), which provides in pertinent part: “If the plaintiff fails to prosecute or

to comply with these rules or a court order, a defendant may move to dismiss the action or any

claim against it. Unless the dismissal order states otherwise, a dismissal under this subdivision

(b) . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R.
Case: 2:20-cv-00342-SDM-CMV Doc #: 18 Filed: 09/18/20 Page: 2 of 4 PAGEID #: 47




Co., 370 U.S. 626, 629–31 (1962). “This measure is available to the district court as a tool to

effect ‘management of its docket and avoidance of unnecessary burdens on the tax-supported

courts [and] opposing parties.’” Knoll v. AT & T, 176 F.3d 359, 363 (6th Cir. 1999) (internal

citations omitted).

        The Sixth Circuit directs the district courts to consider the following four factors in

deciding whether to dismiss an action for failure to prosecute under Rule 41(b):

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176

F.3d at 363). “‘Although typically none of the factors is outcome dispositive, . . . a case is

properly dismissed by the district court where there is a clear record of delay or contumacious

conduct.’” Schafer, 529 F.3d at 737 (quoting Knoll, 176 F.3d at 363).

        Here, Plaintiff failed to appear at the damages hearing and failed to comply with the

Court’s Show Cause Order. (See ECF No. 15.) Moreover, the Court explicitly cautioned

Plaintiff in the Show Cause Order that failure to comply could result in dismissal of this action

for failure to prosecute pursuant to Rule 41(b). See Stough v. Mayville Cmty. Schs., 138 F.3d

612, 615 (6th Cir. 1998) (noting that “[p]rior notice, or the lack thereof, is . . . a key

consideration” in whether dismissal under rule 41(b) is appropriate). Plaintiff’s failure to timely

comply with the clear order of the Court, which established reasonable deadlines for compliance,

constitutes bad faith or contumacious conduct. See Steward v. Cty. of Jackson, Tenn., 8 F. App’x

294, 296 (6th Cir. 2001) (concluding that a plaintiff’s failure to comply with a court’s order

“constitute[d] bad faith or contumacious conduct and justifie[d] dismissal”). Because Plaintiff



                                                   2
Case: 2:20-cv-00342-SDM-CMV Doc #: 18 Filed: 09/18/20 Page: 3 of 4 PAGEID #: 48




has missed this deadline and disregarded the Court’s Show Cause Order, the Undersigned

concludes that no alternative sanction would protect the integrity of the pretrial process.

        Typically, dismissal as a sanction for failing to prosecute is with prejudice. Fed. R. Civ.

P. 41(b). Given the procedural status of this case, however, the undersigned finds dismissal

without prejudice to be the appropriate sanction. Namely, at the damages hearing, Plaintiff’s

counsel indicated that despite numerous attempts, he had been unable to make contact with

Plaintiff since before filing the Complaint in January 2020. Moreover, Defendants did not

respond to Plaintiff’s Complaint and have not otherwise appeared in this action. Plaintiff’s

counsel has also filed a motion to withdraw as counsel, stating that Plaintiff had not responded to

his repeated attempts to communicate with her. (ECF No. 16.) Because neither Plaintiff nor

Defendants have actively participated in this litigation, dismissal without prejudice is the

appropriate sanction.

        It is therefore RECOMMENDED that the Court DISMISS THIS ACTION

WITHOUT PREJUDICE under Rule 41(b). It is further RECOMMENDED that the Court

order Plaintiff to list 2:20-cv-342 as a related case if she re-files this action.

                                PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).
                                                    3
Case: 2:20-cv-00342-SDM-CMV Doc #: 18 Filed: 09/18/20 Page: 4 of 4 PAGEID #: 49




       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).


                                                     /s/ Chelsey M. Vascura
                                                     CHELSEY M. VASCURA
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
